The Brink’s Company March 2010 The Brink’s Company Management Presentation EXHIBIT 99.1 The Brink's Company 2 Forward-looking Statements This presentation, including questions and answers, may contain both historical and forward-looking information within the meaning of the Private Securities Litigation Reform Act of 1995.Actual results could differ materially from projected results.Additional information regarding factors that could affect financial performance is readily available in our press release dated February 2, 2010 and in our filings with the Securities and Exchange Commission, including our most recent forms 10-K and 10-Q.Information included in this presentation is representative as of the date of the presentation only and The Brink’s Company assumes no obligation to update any forward-looking statements made. The Brink's Company 3 Agenda Joseph W. Dziedzic Vice President & Chief Financial Officer Edward A. Cunningham Director of Investor Relations & Corporate Communications nIntroduction nBrink’s Business Overview nFinancial Highlights nSummary 4 The Brink’s Company ¢Industry leader ¢Premier brand ¢Operational excellence ¢Global footprint ¢Growth strategy ¢Proven financial performance Investment Rationale The Brink's Company 4 5 Brink’s Company Overview World’s premier security company ¢Founded in 1859, Brink’s is the oldest and largest secure logistics company ¢Approximately 59,000 employees, 805branches and 10,500 vehicles worldwide ¢Diversified operations with adjusted revenue of $2.9 billion in 2009 (1) 5 The Brink's Company (1) Adjusted financial information is reconciled to amounts reported under U.S. GAAP on pages 25, 26 & 6 Premier Brand ¢Globally recognized brand ¢Value built on: –Trust and integrity –Quality of our people –Safety and security –Operational excellence –History and heritage –Global network ¢150th Anniversary in 2009 6 The Brink's Company Proven Operational Excellence ¢Demonstrated global expertise –Security –Risk management –Logistics –Pricing discipline –Human resource management –IT capabilities 7 The Brink's Company Global Leader in Secure Logistics Brink’s Loomis G4S Others Prosegur Global Market Share Total $14 Billion Source:Internal Company Estimates based on most recently available data 8 The Brink's Company Leading Share in Fragmented Market 2009 Adjusted Revenue $2.9B (1) Business Lines The Brink's Company 9 ¢Armored car transport ¢Point-to-point pick-up and delivery of cash, coins, checks and other valuables ¢ATM services ¢Infrastructure for High-Value Services Cash-in-Transit $1.6 Billion (1) High-Value Services ¢Global Services –Secure long-distance transport of valuables ¢Cash Logistics Services –Money processing –Virtual vaulting –CompuSafe® Service ¢New Services –Payment Services $0.9 Billion (1) Security Services $0.4 Billion (1) ¢High-value niche guarding services in select E.U. countries ¢Airports, embassies High-Value Services CIT Security Services (1)Adjusted financial information is reconciled to amounts reported under U.S. GAAP on page 28. Global Footprint North America Asia Pacific Latin America Europe, Middle East, Africa Approximately 805 branches serving more than 50 countries plus 66 additional countries served by Global Services Canada 52 Branches United States 181 Branches EMEA 258 Branches 22 Countries Asia Pacific 97 Branches 9 Countries Latin America 217 Branches 9 Countries 10 The Brink's Company Global Footprint 2009 Brink’s Adjusted Revenue and Segment Operating Profit Revenue (1) Segment Operating Profit (1) Total: $2.9 billion International Total: $175 million 11 The Brink's Company North America EMEA Latin America North America Asia Pacific (1)Adjusted financial information is reconciled to amounts reported under U.S. GAAP on pages 25, 26 & 27. How We Manage The Company ¢Invest to protect employees and customer assets… regardless of economy ¢Global strategy… local execution… adapted to each market ¢Disciplined investment and execution… learn… accelerate ¢Capital allocation –Maximize mature markets –Invest in emerging markets The Brink's Company 12 Financial Strength & Flexibility ¢$53 million net debt ¢Over $330 million available borrowing capacity The Brink's Company 13 (millions) Cash Debt Net cash/(debt)(1) ($ 53) December 31, 2009 ¢Investment grade credit rating ¢Pension/Legacy liabilities… Cash Outflows (1)See Non-GAAP reconciliation on page 19 of the Fourth-Quarter earnings release dated February 2, 2010. (millions) –Required pension contributions $0 0 28 38 –UMWA (funded by VEBA) No cash outflow expected until 2026 Growth Strategy ¢Existing markets –Invest in higher-margin “solutions” and services –Cash Logistics, CompuSafe® Service, Global Services –Expand in emerging, higher-growth markets… BRIC, Latin America, Asia-Pacific, Africa –Maximize profits in mature markets ¢Adjacencies –Commercial Security, Payment Processing ¢Acquisitions in high-growth markets and adjacencies –Maintain disciplined approach –Market knowledge important 14 The Brink's Company 15 The Brink's Company High-Value Services Security Services CIT Developed Emerging (1)Adjusted financial information is reconciled to amounts reported under U.S. GAAP on page 28. Growth Strategy Adjusted Revenue by Market(2) Invest in High-Value Services and Emerging Markets… Shift the mix (2)Adjusted financial information is reconciled to amounts reported under U.S. GAAP on pages 25, 26 & 27. 16 Leader in Business Segments CompuSafe® Service Leader in Business Segments CompuSafe® Service ¢CompuSafe® Service gaining traction ¢~30% growth in 2010 The Brink's Company Recent Actions ¢Venezuela cash repatriation… executing our strategy (December 2009) ¢U.S. pension contribution of $150 million (August 2009) ¢2009 acquisitions in emerging markets… Brazil, Russia, India, China ¢Resource allocation and management upgrades… focus on EMEA 17 The Brink's Company Adjusted Revenue (1) ($MM) Financial Performance Adjusted Revenue Growth 18 The Brink's Company (1) Adjusted financial information is reconciled to amounts reported under U.S. GAAP on pages 25, 26 & Total Adjusted Operating Profit (1) ($MM ) Financial Performance Adjusted Profit Growth Segment Non-Segment Total 31 99 19 The Brink's Company (1) Adjusted financial information is reconciled to amounts reported under U.S. GAAP on pages 25, 26 & 27. Financial Performance Execution Creates Value (1)$100 invested on December 31, 2001 in stock or index. Includes reinvestment of dividends. Cumulative Stock Total Return (1) 20 The Brink's Company Financial Performance ¢Global economic weakness –Significant volume pressures –Steep decline in Diamond & Jewelry market –Customers in financial distress ¢Key actions taken –Venezuela… executing our strategy –Pension funding addressed –EMEA Restructuring/severance ¢Growth focus –BRIC acquisitions –Disciplined investment & execution 2009 Highlights 2010 Outlook ¢Global economy stabilizing –Low/mid single-digit % annual organic revenue growth (from adjusted $2.9B in 2009) –Margins between 7.0% and 7.5% –Difficult comps in first-half 2010 –Second-half seasonally stronger ¢2010 Focus areas –Latin America continued growth –North America productivity and margin growth –EMEA turnaround efforts ¢Growth focus –Disciplined M&A –Solutions… higher-margin services 21 The Brink's Company 22 Summary Investment Rationale ¢Industry leader ¢Premier brand ¢Operational excellence ¢Global footprint ¢Strategy for growth ¢Proven financial performance 22 The Brink's Company 23 The Brink's Company Appendix 24 The Brink's Company Adjusted Results - Reconciled to Amounts Reported under GAAP 25 The Brink's Company Purpose of Adjusted Information Adjusted results described in this filing are financial measures that are not required by, or presented in accordance with, U.S. generally accepted accounting principles (“GAAP”).These adjusted results a)reflect the impact of reporting results from Venezuela at the less favorable parallel market exchange rate, b)exclude transaction losses on repatriated cash from Venezuela, and c)exclude an acquisition gain in India. The purpose of the adjusted information is to provide users of financial information of The Brink’s Company an understanding of the effects of each of the items described above.The adjusted information provides information to assist comparability and estimates of future performance.Brink’s believes these measures are helpful in assessing operations and estimating future results, provide transparency to investors, and enable period-to-period comparability of financial performance.
